Citation Nr: 1815864	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran served on active duty from January 1991 to March 2012.

This matters comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently transferred to the Roanoke, Virginia RO.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed sleep apnea had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has sleep apnea that is related to his service. 

During service, the Veteran presented for problems sleeping in October 2010 and underwent a sleep study in December 2010.  The assessment included symptoms suggestive of obstructive sleep apnea.

On November 2012 VA examination, the Veteran presented with a history of trouble falling asleep and staying asleep since 2005.  It was noted that he was 69 inches tall and weighed 196 pounds with a BMI of 28.9.  The examiner, a physician's assistant, noted that the Veteran was diagnosed with obstructive sleep apnea in November 2012 and opined that his sleep apnea was less likely as not incurred in or caused by sleep disturbances experienced in service.  The rationale was that the preponderance of medical evidence and expertise revealed the proximate cause of OSA to be a developmentally narrow oropharyngeal airway, often with superimposed elevation of BMI (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues).  These facts indicate that the Veteran's OSA is less likely than not caused by, related to, or aggravated by service.  The examiner further opined that despite the similarity of subjective complaints in 2010 and 2012, the sleep study performed during active duty service in 2010, "the gold standard test" shows no sleep apnea while on active duty.

In a February 2018 Brief, the Veteran's representative contended that there is no indication in the examination report that the VA examiner observed the physical symptoms of a narrow airway in the Veteran and pointed out that his BMI had remained unchanged for several years.  The representative's contentions regarding the Veteran's BMI are supported by the evidence of record and it does not appear that the examiner performed a physical examination of the Veteran's airway which lessens the probative value of the opinion.

In light of the Veteran's complaints of and treatment for sleep problems during service, November 2012 diagnosis of obstructive sleep apnea made soon after discharge from active duty, and the credible history he provided to the VA examiner regarding the onset of his sleep problems, the Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for sleep apnea is warranted.  See 38 U.S.C. § 1507; 38 C.F.R. § 3.102.

Under these circumstances, the Board finds that a remand for an additional examination and opinion would serve no useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 541 (1991).

The nature and extent of this disability caused by service is not currently before the Board.


ORDER

Service connection for sleep apnea is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


